DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
Applicant’s amendments to the claims dated 7/25/2022 are acknowledged.  Claims 1, 4-5, 12 and 15-16 are pending and subject to prosecution.  Claims 1, 12 and 15-16 are amended.  Claims 6, 17, 19-20 and 23-29 are cancelled with the amendment of 7/25/2022.

WITHDRAWN REJECTIONS
The double patenting rejections over US Patent 10,272,032 and 9,974,737 is WITHDRAWN in light of Applicant’s amendments to the claims.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to withdrawn rejection are moot.  Any argument pertinent to a new or maintained rejection can be found below.

PRIORITY
The instant Application, filed 4/4/2018, is a 371 National Stage Application of PCT/EP2016/073838 filed 10/6/2016, which claims priority to EP15188486.3, filed 10/6/15.  A copy of the certified EP document has been provided in the instant Application.  Thus, the earliest possible priority for the instant application is 10/6/15.

CLAIMS
Independent claims 1, 12, and 16 are directed to methods of protecting a virus from surface-induced plastic degradation in solution by adding the β-cyclodextrin, 2-hydroxypropyl-β-cyclodextrin, to the viral solution.  All three claims have been amended:
Claims 1, 12 and 16 have been amended to require the functional limitation of “wherein the method minimizes the decrease of adenoviral particle concentration in the solution in contact with the plastic bag.”  
Claims 1 and 12 have been amended to require the virus is an adenovirus.  
Claims 1 and 12 have been amended to require that the beta-cyclodextrin is at a concentration of between about 1% (w/w) to about 5% (w/w).  Claim 16 has been amended to require that the beta-cyclodextrin is at a concentration of about 5% (w/w).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
The claims showing insertions only:
 









Claim Rejections - 35 USC § 112 -new matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 12, and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 12 and 16 have been amended to require, “wherein the method minimizes the decrease of adenoviral particle concentration in the solution in contact with the plastic bag” which is new matter.
In the reply dated 7/25/2022 Applicant argues that “[s]upport for the claimed amendments can be found at least from original claims 1, 6, and 12, and Examples 1-3” at page 4.  And, “[a]ccordingly, the pending independent claims have been amended to recited a specific function, i.e., ‘minimization of the decrease of adenoviral particle concentration in the solution in contact with the plastic bag,’ which mirrors the results of the working examples into the body of the claims, as the Examiner suggested during the interview” at page 5.  Applicant makes no additional comments which expand on how the specification or the data in the Examples support the amendment.
A review of the specification, working examples and drawings do not appear to support the claimed limitation, either explicitly or inherently.  The amendment makes what appears to be a mechanistic result, suggesting that the protection produced by adding the HBCD to solution results from reduced contact of the adenoviral particles with the plastic walls of the bag?  See the 112(b) rejection below. However, there is no discussion as to how the addition of the HBCD functions.  Rather, the working examples show, on a high level, increased fluorescence, increased adenoviral particle concentrations and increased hexon content, compared to controls over multiple days (FIGs 9-16).  No where does the specification discuss the mechanism in which the HBCD functions.  Thus, the inclusion of the claimed limitation of “wherein the method minimizes the decrease of adenoviral particle concentration in the solution in contact with the plastic bag” is new matter.
Claims 4-5 and 16 are included the rejection because they depend from a rejected claim.

Claim Rejections - 35 USC § 112 - indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 12, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 16 have been amended to require, “wherein the method minimizes the decrease of adenoviral particle concentration in the solution in contact with the plastic bag” which is unclear.  It is unclear whether the claim is attempting to require wherein the adenovirus particles in the solution comprising the beta-cyclodextrin are prevented?  inhibited? from coming into contact with the plastic walls of the plastic bag, thus reducing a decrease in adenoviral particle concentration over time, compared to control adenoviral particles in the same solution without beta-cyclodextrin? The specification makes no suggestion that the beta-cyclodextrin blocks the particles from contacting the plastic.  The phrase is unclear.  A skilled artisan would not know the metes and bounds of the claimed invention.
In order to advance prosecution, the claims are interpreted as wherein the addition of beta-cyclodextrin reduces a reduction of adenoviral particles over time.
Claim 1 recites the limitation "the decrease of adenoviral particle concentration" in 5.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 12 recites the limitation "the decrease of adenoviral particle concentration" in 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the decrease of adenoviral particle concentration" in 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-5 and 15 are included in the rejection because they depend from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 12, and 15-16 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2003/0232018 to Lehmberg of record, further in view of US Patent Application Publication No. 2009/0219780 to Castillo of record, and Uettwiller et al.  Quantification of Protein Adsorption onto the Surface of Single-Use Flexible Containers.  BioProcess International, 2006. 4(6):S22-S26, of record, Uekama et al.  Cyclodextrin Drug Carrier Systems.  Chemical Reviews, 1998. 2045-2076, of record, and Croyle et al., Development of Formulations That Enhance Physical Stability of Viral Vectors For Gene Therapy.  Gene Therapy, 2001. 8:1281-1290, of record. The rejection is modified to reflect the amendments to the claims.  As iterated above, in light of the 112(b) rejection above, the methods are interpreted as requiring as wherein the addition of beta-cyclodextrin reduces a reduction of adenoviral particles over time.
 With regard to claims 1, 12 and 16, Lehmberg discloses storage of liquid formulations of adenoviruses in plastic containers results in a loss of viral infectivity and/or titer (Paragraphs [0023], [0027]-[0028], FIG 1).  Lehmberg discloses the loss of viral infectivity and/or titer is likely due to the adsorption of the virus to the surface of the container (paragraph [0028], [0037]).  Lehmberg discloses the plastic containers can be any plastic, including polypropylene, polyethylene or polycarbonate (paragraph [0045]).  Lehmberg discloses adding a stabilizer to the adenoviral stocks to preserve the loss of adenoviral activity (paragraph [0019]-[0020]).  Lehmberg discloses the efficacy of the stabilizer, functions in some embodiments by preventing the adenovirus from adsorbing to the wall of the container (paragraph [0057]).  Lehmberg discloses the stabilizing formulation can comprises any additional excipients or carriers (paragraph [0021]).  Thus, Lehmberg discloses methods of protecting viruses, including adenoviruses, from surface-induced degradation in a plastic container.
However, Lehmberg does not disclose that the stabilizing formulation comprises 2-hydroxypropyl-β-cyclodextrin (claims 1, 12, 16), or that the plastic container is a plastic bioprocess bag (claims 1, 12, 16), that the β-cyclodextrin is in solution at a concentration between about 1% (w/w) to about 5% (w/w) (claims 1 and 12), or about 5% (w/w), or that the bioprocess bag comprises Ethylene Vinyl Acetate (claim 16).
Castillo discloses plastic bioprocess bags are used to harvest virus particles (paragraph [0223]). 
Uettwiller discloses plastic bioprocess bags are used in the manufacturing of biologicals, such as recombinant proteins and antibodies in liquid and frozen forms (page 22). Uettwiller discloses the biologicals within the bioprocess bag can become denatured and degraded by adsorption on the container surface (page 22). Uettwiller discloses plastic bioprocess bags comprise ethylene vinyl acetate or polyethylene (page 24).
Uekama discloses β-cyclodextrins act as carriers within pharmaceutical formulations and aid in solubulization and stability of their guest molecule (Abstract; page 2045).  Uekama discloses β-cyclodextrins have been shown to stabilize the degradation of proteins in solution (page 2054-2055).  Uekama discloses 2-hydroxypropyl-β-cyclodextrin and 6-O-maltosyl- β-cyclodextrin have been shown to inhibit the adsorption of insulin to the surfaces of containers, as well as prevent its aggregation (page 2066).  Uekama discloses the effect of β-cyclodextrin with its guest molecule, such as insulin, is influenced by the concentration of β-cyclodextrin in solution (page 2066).  Thus, Uekama discloses the concentration of β-cyclodextrin in solution is a results effective variable.
Croyle discloses methods of preserving viral vectors “to address an issue that is critical to the success of any multicenter gene therapy clinical trial – maintenance of vector viability during shipping and storage at remote test sites” (abstract).   Croyle discloses 0.5% (w/w) of β-cyclodextrin (BCM) in liquid solution with adenovirus particles preserved viral stability for about a month at 4oC compared to PBS (Table 2), which reads on “about 1% (w/w) to about 5% (w/w)” or “about 5%” as claimed.  Croyle discloses the compounds used to preserve viruses “were selected from a panel of pharmaceutically acceptable compounds known to promote the physical stability of protein and peptide-based therapeutics currently on the market” (page 1281, last paragraph bridging page 1282).
It would have been prima facie obvious to combine the disclosures of Lehmberg on methods of protecting viruses, including adenoviruses, from surface-induced degradation in a plastic container, wherein the degradation is caused by surface adsorption of the virus to the plastic side wall, further with the disclosures of Castillo, Uettwiller, Uekama, Croyle. With regard to the claimed plastic ethylene vinyl acetate bioprocess bag, a skilled artisan would have been motivated to protect viral particles from surface-induced degradation in a plastic bioprocess bag, as Castillo discloses it was known to harvest viral particles in plastic bioprocess bags, and Uetwiller discloses that surface-induced degradation of biological proteins was a known problem in ethylene vinyl acetate bioprocess bags.  MPEP 2143(I)(C): Use of known technique to improve similar devices (methods, or products) in the same way. 
With regard to the claimed requirement of using a β-cyclodextrin, including 2-hydroxypropyl-β-cyclodextrin, to inhibit surface-influenced degradation of viruses, a skilled artisan would have been motivated to add a 2-hydroxypropyl-β-cyclodextrin to a liquid solution capable of protecting viruses against surface-induced degradation because Uekama discloses β-cyclodextrins are known stabilizers of proteins in solution, and 2-hydroxypropyl-β-cyclodextrin has been shown to prevent protein adsorption to container side walls. Croyle further shows addition of a β-cyclodextrin, at the instantly claimed concentration, to a solution of viruses is capable of preserving viral stability.  MPEP 2143 (I)(A) Combining prior art elements according to known methods to yield predictable results.  In the instant case, all of the claimed elements can be found in the prior art, although not in a single reference, with the only difference between the claimed invention and the prior art is the lack of actual combination of elements in a single prior art reference. Further, in combination, each element merely performs the same function as it does separately: bioprocess bags are plastic containers that house viruses, and the biologics housed within bioprocess bags are known to degrade based on adsorption to the plastic side wall; β-cyclodextrin is a known protein stabilizer, wherein stabilization has been shown by the ability of β-cyclodextrin to prevent proteins from adsorption on container side walls, and β-cyclodextrin has been demonstrated as of stabilizing adenoviruses in solution.  
To the extent Applicant argues that the prior art does not disclose the “about 1% (w/w) to about 5% (w/w)” or “about 5% (w/w) explicitly, it is noted that the claimed amount comprises “about” and the “0.5%” w/w disclosed by Croyle meets this limitation.  Further, Uekama discloses the concentration of β-cyclodextrin in solution is a results effective variable.  The arrival of the claimed range would have been a matter of routine optimization by the skilled artisan: MPEP 2144(II)(A)(B): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and “there is a motivation to optimize result-effective variables.”
With regard to the claimed limitation requiring wherein the addition of beta-cyclodextrin reduces a reduction of adenoviral particles over time, the functional result is obvious from the prior art.  Croyle shows adenoviral stocks comprising beta-cyclodextrin had increased particle concentrations compared to control stocks over time, which reads on reducing a reduction of viral particles over time.  This can be seen at Table 1, where the same concentration of adenoviral particles stored in DPBS lost 10% of its concentration by 12 hours in storage, whereas adenoviral particles stored in 0.5% beta-cyclodextrin lost 10% of its concentration after 360 days in storage.  See Table 1, and text at pages 1282-1283.
A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as surface-induced degradation of viruses in plastic containers was a known problem, β-cyclodextrins were a known solution to stabilize proteins from surface-induced degradation, and β-cyclodextrins were a known solution stabilize viral particles in solution at the time of the invention.
With regard to claims 4, 5 and 15, Lehmberg does not disclose that the plastic container is a plastic bioprocess bag comprising Ethylene Vinyl Acetate.  However, Castillo discloses it was known to harvest viral particles in plastic bioprocess bags, and Uetwiller discloses that surface-induced degradation of biological proteins was a known problem in ethylene vinyl acetate bioprocess bags.  Thus, the selection of a bioprocess bag comprising Ethylene Vinyl Acetate is obvious for the same reasons as stated above for claims 1, 12 and 16.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to the 103 rejection over the cited art has been fully considered but is not persuasive.  Applicant argues the amendments to the claims dated 7/25/22 are sufficient to overcome the rejection of record.  Applicant argues that the cited art does not disclose the surprising results of “wherein the method minimizes the decrease of adenoviral particle concentration in the solution in contact with the plastic bag”, and that amendments which narrow the concentration of beta-cyclodextrin to about 1.0 to about 5% w/w are reflected in the working examples.
The Examiner has considered these arguments but is not persuaded.  Initially, it is noted that the functional limitation, as written, represents new matter and is not clear.  To the extent that the limitation was attempting to require that the was a decrease in a decrease of adenoviral vectors over time compared to a control, the Examiner notes that Croyle shows that the addition of beta-cyclodextrin decreases the decrease of adenoviral particles over time compared to controls  And while Croyle’s concentration is 0.5%, there is nothing on the record which would suggest increasing the concentration to the exact claimed concentration would render the protective properties of beta-cyclodextrin ineffective. Thus, the claimed function limitation does not represent unexpected results.

Conclusion
No claims are allowed.  No claims are free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633